           Case 1:19-cr-00444-RMB Document i:J?s. ijl,fifl.MiM~ Jfi>fi~ 1 of 1

                                                               United States Attorney
                                                               Southern District of New York
                                                               The Silvio J. Mollo Building
                                                               One Saint Andrew's Pla=a
                                                               New Yo rk, New York / 0007



                                                               January 21 , 2020

  VIAECF

  The Honorable Richard M. Berman                 I

  United States District Court               MEMOENDORSED                                     USDCSDNY
  Southern District of New York                                                           DOCUMENT
  United States Courthouse
                                                                                          ELECTRONI CALLY FILED
  500 Pearl Street
  New York, New York 10007                                                                DOC#:
                                                                                          DATEF-IL
                                                                                                 _E_D_:l-,-~ -\,,,_j_01.
                                                                                                                      _ 0_
         Re:     United States v. Dupont, 19 Cr. 444 (RMB)

  Dear Judge Berman:

          A status conference in the above-captioned case currently is scheduled for Monday,
  February 10, 2020. Due to a scheduling conflict, the parties jointly respectfully request that this
  conference be rescheduled for Monday, February 3, 2020, at 11 :30 a.m. , which we understand may
  be available in the Court's schedule. The Government has conferred with defense counsel, which
  consents to and joins in this request.

          Additionally, the Government respectfully requests that the Court endorse a proposed
  protective order, which is enclosed. For the reasons set forth in the proposed order, and with the
  consent of defense counsel , the Government respectfully requests that the Court endorse the
  enclosed order.

                                                               Respectfully submitted,




to,hc, if rtft),yw a,J .Jo
'1l3J-1oao ~J. 11:Jo.,,,..                                 B   Alex Rossmiller / Ryan Finkel
                                                               Assistant United States Attorneys
                                                               Tel. : (212) 637-2415 / 6612

  Enel<,surc


  Cc: Zawadi Baharf:2 counsel to ~(vi ECF)
SO ORDER~D:        ;;> I _,..(       If
Date: ~ 2I /~O-,O    - ~                •              Iii
                     Ri ,· h;1?, I v1 . Berman, U.S.D.J.
